 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JAYAKRISHNAN K. NAIR, et al.,                     CASE NO. C19-1296 MJP

11                                 Plaintiffs,                ORDER RE: PLAINTIFF
                                                              RAJAKUMARI SUSHEELKUMAR
12                 v.

13          CHANNA COPELAND et al.,

14                                 Defendants.

15

16          On April 6, 2020, the Clerk of the Court recorded the return of three letters sent to

17   Plaintiff Rajakumari Susheelkumar to the address in Redmond, Washington provided by the

18   Plaintiff. The letters were marked “Return to Sender/Not Deliverable as Addressed/Unable to

19   Forward.” Dkt. Nos. 98-100.

20          LCR 10(f) states:

21          Any attorney representing any party or any party not represented by an
            attorney must file a notice with the court of any change in address, telephone
22          number or e-mail address. Such notice must be received by the Clerk's Office
            within ten days of the change. All subsequent pleadings, motions or other
23          filings shall reflect the new address and telephone number. The address and
            telephone number of the party or its attorney, noted on the first pleadings,
24          motions or other filings or as changed by individual notice, shall be



     ORDER RE: PLAINTIFF JAYAKUMAR NAIR - 1
 1           conclusively taken as the last known address and telephone number of said
             party or attorney.
 2
             IT IS ORDERED that Plaintiffs must supply the Clerk of the Court with a valid mailing
 3
     address for Plaintiff Rajakumari Susheelkumar within 30 days of the date of this order. Failure
 4
     to do so will result in the dismissal of this Plaintiff from the lawsuit.
 5

 6
             The clerk is ordered to provide copies of this order to all counsel.
 7
             Dated April 14, 2020.
 8

 9                                           A
                                             Marsha J. Pechman
10                                           United States Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     RAJAKUMARI SUSHEELKUMAR JAYAKUMAR NAIR - 2
